Name: Commission Regulation (EEC) No 2686/89 of 5 September 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/ 14 Official Journal of the European Communities 6. 9 . 89 COMMISSION REGULATION (EEC) No 2686/89 of 5 September 1989 fixing the amount of the subsidy on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1 678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2639/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2645/89 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2645/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( l0) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 6 September 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 6 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 128 , 11 . 5 . 1989, p. 15. 0 OJ No L 164, 24. 6 . 1985, p. 11 . {*) OJ No L 255, 1 . 9 . 1989, p. 14. 0 OJ No L 167, 25. 7 . 1972, p. 9 . (*) OJ No L 197, 26. 7 . 1988, p. 10 . O OJ No L 255, 1 . 9 . 1989 , p. 32. O OJ No L 266, 28 . 9 . 1983, p . 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . 6. 9 . 89 Official Journal of the European Communities No L 259/ 15 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg} Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,849 22,399 22,755 23,033 23,187 23,618 2. Final aids : I \ \ l (a) Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 54,25 53,20 54,04 54,69 55,06 56,19 :  Netherlands (Fl) 60,27 59,09 60,02 60,76 61,16 62,41  BLEU (Bfrs/Lfrs) 1 103,31 1 081,58 1 098,77 1 112,19 1 119,63 1 140,44  France (FF) 173,56 170,03 172,79 174,93 176,11 179,45  Denmark (Dkr) 204,04 200,02 203,20 205,69 207,06 210,91  Ireland ( £ Irl) 19,317 18,924 19,231 19,470 19,600 19,971  United Kingdom ( £) 15,193 14,853 15,083 15,242 15,345 15,633  Italy (Lit) 38 293 37 542 38 123 38 519 38 776 39 260  Greece (Dr) 3 785,27 3 684,73 3 724,95 3 742,98 3 768,38 3 753,00 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 276,49 3 211,04 3 253,99 3 287,51 3 311,60 3 345,99 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 626,27 4 538,98 4 546,85 4 576,75 4 598,51 4 624,10 No L 259/ 16 Official Journal of the European Communities 6. 9 . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,349 25,899 25,255 25,533 25,687 26,118 2. Final aids : \ \ (a) Seed harvested and processed in : \ \ I  Federal Republic of Germany l l (DM) 60,15 59,10 59,94 60,59 60,96 62,10  Netherlands (Fl) 66,87 65,68 66,62 67,35 67,76 69,00  BLEU (Bfrs/Lfrs) 1 224,02 1 202,30 1 219,49 1 232,91 1 240,35 1 261,16  France (FF) 192,81 189,28 192,03 194,18 195,35 198,70  Denmark (Dkr) 226,37 222,35 225,53 228,01 229,39 233,24  Ireland ( £ Irl) 21,459 21,066 21,373 21,612 21,742 22,113  United Kingdom ( £) 16,946 16,606 16,836 16,995 17,098 17,387  Italy (Lit) 42 475 41 724 42 306 42 701 42 959 43 443  Greece (Dr) 4 233,74 4 133,19 4 173,42 4 191,44 4 216,85 4 201,47 (b) Seed harvested in Spain and \ \ \ processed : \ IIIl||l  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 658,73 3 593,28 3 636,23 3 669,75 3 693,84 3 728,23 (c) Seed harvested in Portugal and processed : Il IIIlIlII  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 106,28 5 018,99 5 026,86 5 056,76 5 078,51 5 104,10 6. 9. 89 Official Journal of the European Communities No L 259/ 17 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 9 (') 10 (') 11 (') 12 (') l (') 1 . Gross aids (ECU) :  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 20,731 20,862 21,346 21,677 21,841 2. Final aids : l II \ (a) Seed harvested and processed in (2) : I  Federal Republic of Germany (DM) 49,35 49,65 50,79 51,57 51,96  Netherlands (Fl) 54,69 55,03 56,31 57,18 57,61  BLEU (Bfrs/Lfrs) 1 001,04 1 007,36 1 030,73 1 046,72 1 054,63  France (FF) 156,51 157,54 161,29 163,85 165,09 ' Denmark (Dkr) 185,13 186,30 190,62 193,58 195,04  Ireland ( £ Irl) 17,419 17,534 17,952 18,236 18,374  United Kingdom ( £) 13,438 13,537 13,854 14,041 14,148  Italy (Lit) 34 771 34 989 35 781 36 246 36 520  Greece (Dr) 3 303,90 3 316,75 3 374,55 3 393,31 3 419,60 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 501,09 3 520,14 3 579,48 3 618,95 3 644,80 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 322,03 6 348,10 6 369,69 6 406,12 6 428,70  in another Member State (Esc) 6 161,36 6 186,78 6 207,82 6 243,32 6 265,32 3. Compensatory aids : I I I  in Spain (Pta) 3 454,25 3 473,31 3 532,65 3 572,12 3 596,06 4. Special aid : I \ l \ in Portugal (Esc) 6 161,36 6 186,78 6 207,82 6 243,32 6 265,32 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. (a) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,077040 2,073550 2,070090 2,066750 2,066750 2,059590 Fl 2,342370 2,338740 2,335110 2,331590 2,331590 2,324460 Bfrs/Lfrs 43,410600 43,386000 43,361200 43,333300 43,333300 43,294800 FF 7,003540 7,003710 7,003750 7,003810 7,003810 7,010170 Dkr 8,067060 8,068130 8,069570 8,072300 8,072300 8,087410 £Irl 0,777414 0,777101 0,777558 0,777832 0,777832 0,781437 £ 0,675448 0,677912 0,680442 0,682809 0,682809 0,684375 Lit 1 488,89 1 493,18 1 497,13 1 501,14 1 501,14 1 514,94 Dr 178,64200 180,20600 181,88900 184,00200 184,00200 190,34700 Esc 173,44900 174,04800 174,74500 175,69600 175,69600 178,69300 Pta 129,75500 130,37900 130,97800 131,45100 131,45100 133,10300